NO. 07-01-0302-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                  NOVEMBER 30, 2001

                          ______________________________


                            CLAYTON HOYLE, APPELLANT

                                             V.

             FEDERATED MUTUAL INSURANCE COMPANY, APPELLEE


                        _________________________________

             FROM THE 151ST DISTRICT COURT OF HARRIS COUNTY;

             NO. 2000-08846; HONORABLE CAROLINE BAKER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Clayton Hoyle filed a Motion to Dismiss on November 16, 2001, averring

that he no longer wishes to prosecute his appeal. The Motion to Dismiss is accompanied

by a signed affidavit by appellant.


       Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, and there being no objection from the appellee,

no motion for rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                   Justice




Do not publish.




                                            2